UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:May 31, 2010 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2010 Investment Adviser Thunderstorm Mutual Funds LLC 101 Federal Street, Suite 1900 Boston, Massachusetts 02110 Phone: 1-877-374-3888 www.thunderstormvalue.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 13 STATEMENT OF OPERATIONS 14 STATEMENTS OF CHANGES IN NET ASSETS 15 FINANCIAL HIGHLIGHTS 16 NOTES TO FINANCIAL STATEMENTS 17 ADDITIONAL INFORMATION 24 Dear Fellow Shareholder, Thunderstorm Value Fund returned 3.75% for the first six months of fiscal 2010, compared with a gain of 0.41% for the Standard & Poor’s 500 Index.Both figures are total returns including reinvested dividends from Nov. 30, 2009 through May 31, 2010. Two characteristics that set our fund apart from many other U.S. stock mutual funds during this period were our above-market weight in energy stocks and our ownership of several stocks in Hong Kong and China.Those characteristics helped us significantly outperform the U.S. market until mid-April, but detracted from performance thereafter. In the spring, investors were concerned about what some market pundits called the “three G’s,” Greece (in danger of defaulting on sovereign debt), Goldman Sachs (facing a criminal investigation related to its sale of certain mortgage securities), and the Gulf of Mexico (a massive oil spill and its implications for fishing, shrimping, and future drilling). In addition, the so-called flash crash on May 6 – in which the Dow Jones Industrial Average dropped almost 1,000 points in minutes, and then rebounded to regain most of the loss – unnerved investors. As a result, U.S. stocks suffered a correction of about 12% from April 23 through May 26, 2010 (The S&P 500 Index is used as a gauge of the U.S. stock market.)It was the second correction of the year.In my opinion, such corrections need to be put in context.A typical year contains three corrections of 5% or more, including one correction of 10% or more.Despite these frequent corrections, the U.S. stock market has returned an average of 10.5% per year including reinvested dividends, from 1951 through 2009. The concerns summarized under the rubric of the three G’s are legitimate concerns, but in my judgment, by the end of 2010 investors will have shifted their focus to other issues.I have positioned the fund’s portfolio on the hypotheses that the U.S. is in an economic recovery, that the recovery is accelerating, and that the stock market is likely to rise in a zigzag fashion during the remainder of 2010. For 2011, it is early to prognosticate.Stocks typically post only modest increases (if any) in the second year of an economic expansion, so any gains would depend on (a) the market doing better than the historic norm, or (b) our stock selections outperforming the broad market. Portfolio Strategy In keeping with my moderately bullish view expressed above, the fund is light on defensive groups such as health care, utilities, and consumer staples, and heavy in more aggressive groups such as materials, industrials and energy. We are running for the most part with a normal cash level.For us, a normal level is about 4%, which is kept as a cushion so that the fund does not need to sell securities on short notice in case of investor redemptions. Two groups that performed well during the first half of fiscal 2010 were materials stocks and technology stocks.In both groups the fund holds several stocks that experienced significant gains and are pushing against our valuation limits.We feel most comfortable owning stocks that sell for no more than 15 times earnings, 2 times book value and 2 times sales.When our holdings break out much above these guidelines, our inclination is usually to sell after a stock has been held for a full year and qualifies for long-term capital gains tax treatment.We have already taken profits in Analog Devices Inc.In subsequent reports, you will probably see additional sales among our technology and materials holdings. Despite a hard decline for energy stocks in April and May, we are holding onto our energy positions.We are long-term investors, and we continue to like the supply-demand picture for energy over the next three to five years.We don’t expect the moratorium on deep-water drilling in the Gulf of Mexico to last longer than six months.(At this writing, the moratorium was also being challenged in court.)We believe that U.S. policymakers will elect to let offshore drilling proceed with enhanced safety procedures.In my view, this should result in increased revenue in 2011 and beyond for several of our portfolio holdings – Transocean Ltd., Rowan Companies Inc., Tidewater Inc. and Oceaneering International Inc. 3 Portfolio Changes Energy We rearranged the fund’s energy holdings.We sold Devon Energy Corp., which the fund had held since its inception on Dec. 31, 2007.In its place we purchased a pair of smaller-capitalization stocks.Rowan Companies Inc. is a contract drilling company that drills for oil and gas both on land and offshore.Tidewater Inc. operates supply ships that carry people and equipment to and from offshore oil rigs worldwide.We also added to our holding in Boots & Coots Inc., which provides emergency response services to oil wells, dealing with blowouts and fires, as well as preventive services to try to avoid those emergencies. In April, Halliburton Co. agreed to buy Boots & Coots for about $240 million in stock and cash.After the April oil spill and consequent decline in the stock of Transocean Ltd. (which we already owned), we added to our Transocean holdings on weakness in May.We added our first solar stock, GT Solar International Inc.Solar stocks have become much cheaper as investors have soured on them; we are just beginning to be interested. Materials We bought Innophos Holdings Inc., a chemical company.Innophos specializes in phosphate chemicals used in food additives and flavor enhancers, pharmaceuticals, fertilizer and water treatment. Industrial We bought shares in Sparton Corp., China Advanced Construction Materials Group Inc., and Dorman Products Inc.We view Sparton as a restructuring play.We believe that CEO Cary Wood will improve and then sell off the company’s electronics business.That would leave it with two businesses we think are profitable little gems – in vitro fertilization equipment and buoys used for submarine detection.We like China Advanced Construction, based in Beijing, as a play on the economic boom in China.It makes cement and provides technical expertise on large construction projects, such as the Bird’s Nest stadium and high-speed rail.Dorman Products is an auto-parts maker that has been profitable every year since 2000 and has almost no debt.We sold Schnitzer Steel Industries Inc., which posted a loss in fiscal 2009, and was selling for a fairly high multiple of anticipated 2010 earnings.Because of operating results that disappointed us, we sold Twin Disc Inc., a maker of large transmissions for boats and off-road vehicles, and Seaboard Corp., which raises pigs, mills grain, and conducts ocean shipping. Consumer Staples & Consumer Discretionary We gained exposure to Brazil by purchasing two small-capitalization stocks there.Grazziatin SA is a retailer that we view as roughly comparable to Target in the U.S., with competitive prices and a broad range of merchandise.Helbor Empreendimentos SA builds apartments for tenants in the upper-middle price range. Finance In keeping with our contrarian approach to investing, we bought shares in Goldman Sachs Group Inc. – historically the most profitable brokerage firm in the U.S. – when its stock fell after the SEC brought fraud charges against the firm in April.The SEC believes that Goldman had an obligation to disclose the role of a short seller in the design of a mortgage security the firm sold.We think it likely that Goldman Sachs will win the legal battle.Even if it loses, we don’t think any likely penalty will severely hurt the firm.We also purchased HCC Insurance Holdings Inc., a specialty insurer, whose niches include marine and aviation insurance.And we bought shares in Arch Capital Group Ltd., a reinsurance company based in Hamilton, Bermuda.With some regret, we sold our holding in Berkshire Hathaway Inc., the company run by the redoubtable Warren Buffett.We continue to hold Buffett in the highest esteem, but he will turn 80 years old this year, and his company is now so large that it is difficult for it to post the kinds of dramatic gains it did in years past.We also sold our shares in China Construction Bank, primarily to keep our total exposure to China and Hong Kong stocks at what we consider a prudent level. Health Care We sold our holding in Pfizer Inc., which has had difficulty in recent years making earnings progress.We purchased shares of Endo Pharmaceuticals Holdings Inc.We believe that Endo, which is much smaller than Pfizer and specializes in pain medications such as Percocet, has better earnings momentum. 4 Technology Late in the period, we added ManTech International Corp. to the portfolio.ManTech provides information technology and technical services to the U.S. armed forces and federal agencies.We sold our shares in Analog Devices Inc. after our gains in the shares qualified for long-term tax treatment. Telecommunications We sold both of our telecom stocks, Mobile TeleSystems in Russia and China Mobile Ltd. in China.At Mobile TeleSystems, debt had grown to exceed equity, a condition that makes us uncomfortable.The China Mobile sale was made mostly to keep our China exposure to reasonable proportions, and was also influenced by some slowing of income growth at the company. Fund Profile Thunderstorm Value Fund is an all-cap value stock fund managed by Thunderstorm Mutual Funds LLC in Boston, Massachusetts.John Dorfman is portfolio manager, and has been so since inception.The fund commenced operation on December 31, 2007.It is a member fund of Trust for Professional Managers, for which U.S. Bancorp Fund Services, LLC in Milwaukee, Wisconsin, serves as custodian and administrator. We thank each of our shareholders for being a part of our investment enterprise. Cordially, John Dorfman Portfolio Manager Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not intended to be a forecast or future events, a guarantee of future results, nor investment advice. Please refer to the prospectus for important information about the investment company including objectives, risks, charges, and expenses. Read and consider it carefully before investing. You may obtain a hard copy of the prospectus by calling 1-877-374-3888 or by visiting www.thunderstormvalue.com. Mutual fund investing involves risk. Principal loss is possible.The fund invests in small- and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security.Current and future holdings are subject to risk.For a complete list of the fund’s holdings, please refer to the Schedule of Investments found on page 10 in this report. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Notes: The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Dow Jones Industrial Average is an unmanaged index of 30 large U.S. common stocks; despite its name, it is not limited to industrial stocks.You cannot invest directly in an index. The SEC does not endorse, approve or disapprove of any security. Definitions: Price/book ratio:Stock price divided by a company’s book value (assets minus liabilities) per share. Price/earnings ratio: Stock price divided by the company’s past 12 months’ per-share earnings. Thunderstorm Value Fund is distributed by Quasar Distributors, LLC 5 Thunderstorm Value Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period 12/1/09–5/31/10. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 Thunderstorm Value Fund Expense Example (Continued) (Unaudited) Thunderstorm Value Fund Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2009 - December 1, 2009 May 31, 2010 May 31, 2010* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.99%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 7 Thunderstorm Value Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. Allocation of Portfolio Holdings % of Investments Average Annual Returns as of May 31, 2010 Thunderstorm S&P 500 Value Fund Index One Year % % Since Inception (12/31/07) )% )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-888-374-3888 or by visiting our web site, www.thunderstormvalue.com. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Continued 8 Thunderstorm Value Fund Investment Highlights (Continued) (Unaudited) The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 Thunderstorm Value Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS 93.24% Administrative and Support Services 1.88% Mantech International Corp. (a) $ Ambulatory Health Care Services 2.16% Amedisys, Inc. (a) Animal Production 2.05% Cal-Maine Foods, Inc. Chemical Manufacturing 7.16% Endo Pharmaceuticals Holdings, Inc. (a) Innophos Holdings, Inc. Merck & Co., Inc. OM Group, Inc. (a) Computer and Electronic Product Manufacturing 9.81% Garmin Ltd. (b) GT Solar International, Inc. (a) Sparton Corp. (a) Western Digital Corp. (a) Construction of Buildings 2.00% Helbor Empreendimentos SA (b) Urbi Desarrollos Urbanos SAB de CV (a)(b) Credit Intermediation and Related Activities 1.54% Cullen Frost Bankers, Inc. Electrical Equipment, Appliance, and Component Manufacturing 2.15% Powell Industries, Inc. (a) Electronics and Appliance Stores 0.87% GameStop Corp. (a) Fabricated Metal Product Manufacturing 2.74% Ladish Co., Inc. (a) Food Manufacturing 3.69% Nestle SA (b) The accompanying notes are an integral part of these financial statements. 10 Thunderstorm Value Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Insurance Carriers and Related Activities 3.72% Arch Capital Group Ltd. (a)(b) $ HCC Insurance Holdings, Inc. Machinery Manufacturing 4.44% Baldwin Technology Co. (a) Esterline Technologies Corp. (a) United Tractors Tbk PT (b) Management of Companies and Enterprises 5.23% Goldman Sachs Group, Inc. Jardine Matheson Holdings Ltd. (b) Merchant Wholesalers, Durable Goods 3.28% Dorman Products, Inc. (a) Merchant Wholesalers, Nondurable Goods 0.67% Grazziotin SA (b) Mining (except Oil and Gas) 5.97% BHP Billiton Ltd. (b) Cliffs Natural Resources, Inc. Motor Vehicle and Parts Dealers 1.38% Astra International Tbk PT (b) Nonmetallic Mineral Product Manufacturing 0.76% China Advanced Construction Materials Group, Inc. (a) Oil and Gas Extraction 3.96% CNOOC Ltd. (b) Oil Service 6.34% Oceaneering International Group, Inc. (a) Rowan Cos, Inc. (a) Transocean Ltd. (a)(b) Primary Metal Manufacturing 2.24% Commercial Metals Co. Professional, Scientific, and Technical Services 2.67% Boots & Coots, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 Thunderstorm Value Fund Schedule of Investments (Continued) May 31, 2010 (Unaudited) Shares Value Support Activities for Transportation 1.66% Tidewater, Inc. $ Textile Mills 2.09% Texwinca Holdings Ltd. (b) Transportation Equipment Manufacturing 6.65% Elbit Systems Ltd. (b) General Dynamics Corp. NGK Spark Plug Co. Ltd. (b) Utilities 0.79% Mirant Corp. (a) Water Transportation 5.34% Carnival Corp. (b) Overseas Shipholding Group, Inc. Total Common Stocks (Cost $9,442,753) Principal Amount SHORT-TERM INVESTMENTS 6.80% Money Market Funds 6.80% AIM Liquid Assets Portfolio $ Total Short-Term Investments (Cost $751,312) Total Investments(Cost $10,194,065) 100.04% Liabilities in Excess of Other Assets (0.04)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b)Foreign issued security. The accompanying notes are an integral part of these financial statements. 12 Thunderstorm Value Fund Statement of Assets and Liabilities May 31, 2010 (Unaudited) Assets Investments, at value (cost $10,194,065) $ Foreign currency (cost $1,685) Dividends and interest receivable Other assets Total Assets Liabilities Payable to affiliates Payable to Advisor Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss Investments ) Foreign currency translation ) Net unrealized appreciation (depreciation) Investments Foreign currency translation ) Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 13 Thunderstorm Value Fund Statement of Operations For the Six Months Ended May 31, 2010 (Unaudited) Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Audit and tax fees Federal and state registration fees Custody fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $3,386 in withholding tax. The accompanying notes are an integral part of these financial statements. 14 Thunderstorm Value Fund Statements of Changes in Net Assets Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 From Operations Net investment income (loss) $ ) $ Net realized gain (loss) on: Investments ) Foreign currency translation ) ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments — ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Undistributed net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 15 Thunderstorm Value Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended May 31, 2010 Year Ended Period Ended (Unaudited) November 30, 2009 November 30, 2008(1) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income ) ) — From net realized gain on investments — ) — Total distributions paid ) ) — Net Asset Value, End of Period $ $ $ Total Return(2) % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(3) % % % After waiver and expense reimbursement(3) % % % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(3) )% )% )% After waiver and expense reimbursement(3) )% % % Portfolio turnover rate(2) % % % The Fund commenced operations on December 31, 2007. Not annualized for periods less than a full year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 16 Thunderstorm Value Fund Notes to Financial Statements May 31, 2010 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Thunderstorm Value Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund became effective and commenced operations on December 31, 2007. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Fund’s investment adviser, Thunderstorm Mutual Funds LLC (the “Adviser”) to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 17 Thunderstorm Value Fund Notes to Financial Statements (Continued) May 31, 2010 (Unaudited) The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2010: Level 1 Level 2 Level 3 Total Equity Manufacturing $ $
